02-11-130-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00130-CV
 
 



Sun Purcell


 


APPELLANT




 
V.
 




Ronald K. Purcell and Max Bishop


 


APPELLEES



 
 
----------
FROM THE 233rd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Sun Purcell attempts to appeal from the trial court’s order granting Appellee
Max Bishop’s motion for summary judgment.  On April 11, 2011, we notified
Appellant that we were concerned that we lacked jurisdiction over the appeal
because the summary judgment, which disposes of only one of two defendants,
appears to be neither a final judgment nor an appealable interlocutory order.[2]  We stated that this
appeal was subject to dismissal absent a response by April 21, 2011, showing
grounds for continuing the appeal.  Appellant’s response does not show grounds
for continuing the appeal.  Accordingly, because the summary judgment is neither
a final judgment nor an appealable interlocutory order, we dismiss this appeal
for want of jurisdiction.[3]
 
PER CURIAM
 
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.
 
DELIVERED:  May 12, 2011




[1]See Tex. R. App. P. 47.4.


[2]See Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 192–93, 195 (Tex. 2001); see also Tex. Civ.
Prac. & Rem. Code Ann. § 51.014(a) (Vernon 2008).


[3]See Tex. R. App. P.
42.3(a), 43.2(f).